     Case 1:03-md-01570-GBD-SN Document 4400 Filed 02/05/19 Page 1 of 1




February 5, 2019


VIA ELECTRONIC FILING

Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN) -
               Update on Status of Dr. Abdullah Naseef’s Medical Condition

Dear Judge Netburn:

         This firm, along with Bernabei & Kabat, PLLC, serves as counsel for Defendant Dr.
Abdullah Naseef. We write pursuant to Your Honor’s August 16, 2018 Order (ECF No. 4105)
and Memo Endorsement (ECF No. 4211) to “update[e] the Court on the status of [Dr. Naseef’s]
medical conditions and ability to participate in this action.” Since our last submission regarding
Dr. Naseef’s health, there has been some slight improvement in his medical condition but no
change in his ability to participate in this litigation. We have been informed by a family member
of Dr. Naseef that he remains in the hospital for extensive treatment and continues to be fed
through a feeding tube. While Dr. Naseef is now able to speak without the assistance of a
speaking valve, he can only speak for a limited time each day.

          Pursuant to Your Honor’s August 16, 2018 Order, we will update the Court again in
sixty (60) days or sooner, if developments warrant.

                                             Sincerely,




                                             Waleed Nassar

cc: All Counsel of Record via ECF
